DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/9/2021 has been entered. Claims 1-7 remain pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabrio (US 6,615,826).
Regarding claim 1, Gabrio teaches A metered dose inhaler (see abstract and fig. 1)  comprising: 

an orifice (Fig. 1, 18); and 
a channel fluidly connecting the receiver for the canister to the orifice (see fig. 1, channel located in nozzle block 16) such that a fluid emitted from the canister is channeled through the channel and out of the orifice to and out of a mouthpiece (see col. 5, lines 25-32; fluid from canister is directed outward toward the mouthpiece), wherein the mouthpiece comprises an opening (Fig. 1, 14), wherein the opening is at least one of:
a) between about 1 mm to less than 1 cm in diameter (see col. 3, line 51, diameter is preferably 0.5 to 1cm in the case of an adapter), 
c) located a distance of more than about 5 mm and less than about 10 cm from the nozzle (see col. 3, lines 47, distance from nozzle orifice to mouthpiece is 1-15 cm, preferably 4-6 cm, within the claimed range).
Regarding claim 2, Gabrio further teaches a metered dose inhaler canister operably linked to the receiver for the canister (see fig. 1; see also col. 5, lines 25-32; canister is received in actuator for dispensing liquid from the canister).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gabrio (US 6,615,826) in view of Toneguzzo et al. (US PGPub 2013/0104881).
Regarding claim 3, Gabrio teaches all previous elements of the claim as stated above. Gabrio does not teach wherein the canister further comprises an MDI valve that is configured to dispense between 25 and 125 microliters of formulation per actuation. 
However, Toneguzzo teaches an analogous MDI (see abstract) comprising a MDI valve that is configured to dispense between 25 and 125 microliters of formulation per action (see paragraph 30; 50 microliter metering valve was used).
Gabrio teaches a device designed to more precisely control the delivery of medicament. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the metering valve of Gabrio to be a 50 microliter valve, as taught by Toneguzzo, for the purpose of using a known type of valve to dispense a desired amount of formulation. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gabrio (US 6,615,826) in view of Toneguzzo et al. (US PGPub 2013/0104881) as applied to claim 3 above, and further in view of Greenleaf et al. (US PGPub 2004/0139965).
Regarding claim 4, Gabrio, as modified, teaches all previous elements of the claim as stated above. Gabrio does not teach wherein the MDI valve comprises at least one of polyoxymethalate (POM), polybutylterephalate (PBT), ABS, acrylic, polycarbonate, ethylene propylene diene monomer (EPDM), and silicon.
However, Greenleaf teaches an analogous metering valve (see abstract) wherein the MDI valve comprises ethylene propylene diene monomer (EPDM) (see paragraph 86, the metering valve is made of thermoset elastomer which may be EPDM). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the metering valve of Gabrio to be made of EPDM, as taught by Greenleaf, for the purpose of using materials known to withstand continued use, as intended with an MDI.
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrio (US 6,615,826) in view of Davies et al. (US PGPub 2005/0061314).
Regarding claim 5, Gabrio teaches all previous elements of the claim as stated above. Gabrio does not teach wherein the canister comprises a formulation, said formulation comprising an amount of an extract from a cannabinoid containing plant.
However, Davies teaches an analogous MDI (see abstract and fig. 1) wherein the canister (Fig. 1, 1) comprises a formulation, said formulation comprising an amount of an extract from a cannabinoid containing plant (see paragraphs 48-49). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the canister of Gabrio to have a formulation comprising an extract from a cannabinoid plant, as taught by Davies, for the purpose of using 
Regarding claim 6, Gabrio, as modified by Davies, further teaches wherein the extract comprises 
a) an activated cannabinoid, wherein the activated cannabinoid comprises at least Tetrahydrocannabinol (THC) and Cannabidiol (CBD) (see paragraphs 3-4 and 59); 
b) optionally at least one of: 
b) an amount of a natural terpene, wherein the natural terpene is one that is present in a cannabis plant, and wherein the amount of the natural terpene is at least sufficient to provide a higher level of comfort to a subject receiving a dose from a metered dose inhaler that is administering the formulation (see paragraph 3 and 49; terpenes are included in the compounds derived from cannabis plants and used in the formulation); 
c) an amount of a polar solvent (see paragraph 35, ethanol used as a cosolvent); and 
d) an amount of a HFA propellant, wherein the propellant is at least one of 1,1,1,2-Tetrafluoroethane (HFA 134a) and 1,1,1,2,3,3,3- Heptafluoropropane (HFA 227), wherein extract:polar solvent:HFA propellent is in a ratio ranging from 0.5:0.5:99 to 30:30:40 (see paragraphs 36 and 48).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gabrio (US 6,615,826) in view of Davies et al. (US PGPub 2005/0061314) as applied to claim 6 above, and further in view of Stinchcomb et al. (US PGPub 2010/0273895).
Regarding claim 7, Gabrio, as modified, teaches all previous elements of the claim as stated above. Gabrio does not teach wherein the formulation further comprises a surfactant at up to 10% w/w.
However, Stinchcomb teaches an analogous pharmaceutical formulation comprising cannaboids (see abstract) wherein the formulation further comprises a surfactant at up to 10% w/w (see paragraph 73, a variety of surfactants is proposed at different weights, including the claimed weight).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the formulation of Gabrio with a surfactant, as taught by Stinchcomb, as surfactants are generally known in the art as an excipient to enhance the drug formulation in an MDI.
Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. Applicant argues the amendment toward the mouthpiece opening being 1mm to less than 1 cm overcomes the Gabrio reference. However, Gabrio teaches that a smaller adapter may be used with an opening that is 0.5 to 1cm in diameter (see col. 3, line 51). Therefore, Gabrio still teaches this limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.G./Examiner, Art Unit 3785        

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799